Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dustin Szakalski on 9-7-21.

The application has been amended as follows: 
Amend claim 11 as follows:

A method for growing a single crystal ingot, comprising: 
a first step of growing a single crystal ingot from a silicon melt interface; 
a second step of forming a magnetic field in a horizontal direction in the silicon melt in which the single crystal ingot is grown in the first step; and 
a third step of positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned at 150 mm or more above the silicon melt interface, increasing the MGP relative to the silicon melt interface at a rate in the range of 3.5 mm/hr to 6.5 mm/hr while a solidification rate of the silicon melt 

Replace -to be- with “is” in line 3 of claims 13, 15 and 16.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 6-25-21 in combination with the examiners amendments above and the terminal disclaimer filed 9-7-21 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a method including a third step of positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned at 150 mm or more above the silicon melt interface, increasing the MGP relative to the silicon melt interface at a rate in the range of 3.5 mm/hr to 6.5 mm/hr while a solidification rate of the silicon melt accommodated in a crucible is 40% or less as in the context of claim 11.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713